IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                        NO. WR-85,309-01


                              IN RE ABLE OYERVIDES, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 2012CR4803 IN THE 399TH DISTRICT COURT
                             FROM BEXAR COUNTY


       Per curiam.

                                               ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator filed an application for a writ of habeas corpus in

the 399th District Court of Bexar County. The District Court entered an order designating issues on

December 10, 2015. More than 180 days has passed, and the application has not been forwarded to

this Court. See TEX . R. APP. P. 73.4(b)(5).

       Respondent, the District Clerk of Bexar County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an
                                                                                                   2

application for a writ of habeas corpus in Bexar County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.




Filed: July 13, 2016
Do not publish